EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Scull on 12/14/2021.

The application has been amended as follows: 

Claim 2 recites the limitations “known pill drop-off location.” in line 15.
Amend the limitations of claim 2 to read 
-- known pill drop-off location,
	wherein the end of the chute includes a cutout for entering of the pick-up member.--

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 2 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:   

A pill dispensing method comprising:
picking up a pill with a pick-up member configured and disposed to pick up the pill directly at a known pill drop-off location directly at an end of a chute; including:
moving the pick-up member to alternately not be in contact with the pill at the known pill drop-off location at the end of the chute, and then be in contact with the pill at the known pill drop-off location at the end of a chute;
frictionally engaging the pill;
lifting the pill via continued frictional engagement of the pill at least partially upward off the end of the chute, and
then moving the pill via continued frictional engagement of the pill to from the known pill drop- off location;
the pick-up member being an off-center rotational pick-up member so that the rotational pick-up member is rotationally movable following the off-center disposition to alternately be not in contact with the pill at the known pill drop-off location, and then in contact with the pill at the known pill drop-off location, and then disposed to move the pill from the known pill drop-off location,


…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651